Title: From George Washington to William Heath, 1 August 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters 1st Augt 1781.
                        
                        Inclosed are three plans for settling the mode of succession in the Medical department. They have been
                            submitted to me by the Board of War, but previous to giving my opinion, I shall be glad to be favored with those of the
                            General Officers. You will be pleased to call them together as soon as convenient and report to me which plan they seem to
                            approve, with any amendments which may appear to them necessary.
                        The Director and Chief Physician of the Army will attend the Board of Officers should they have occasion to
                            ask them any questions upon the business. I am Dear Sir Yr most obt Servt
                        
                            Go: Washington
                        
                    